DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 
Response to Amendment
	Applicant amendments filed 04/07/2022 have been entered. 

Election/Restrictions
Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly added claims 10-16 are directed to an immunochromatographic device and an immunochromatographic kit, and claim 17 is directed to a method using the immunochromatographic kit according to claim 16. Claims 10-16 would be part of the original Group 1, containing claims 1-8. Claim 17 would be a part of the original Group II, containing claim 9. 
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product claimed can be used in a materially different process of using that product as the solution does not need to be dropped, it could be poured instead.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
	Claims 1-17 are pending in the application, with claims 1-8 and 10-16 being examined and claims 9 and 17 remaining withdrawn. 

Claim Objections
Claims 6 and 14 are objected to because of the following informalities:
Claim 6 recites “The immunochromatographic device for detecting a substance to be detected contained in a detection target in an analyte according to claim 5”, however claim 5 is directed to “An immunochromatographic device for extracting a substance to be detected contained in a detection target in an analyte with nitrous acid”. It is suggested to amend the claims to make clear that the immunochromatographic device referred in claim 6 is the same as the immunochromatographic device in claim 5. 
Claim 14 similarly recites “The immunochromatographic device for detecting a substance to be detected contained in a detection target in an analyte according to claim 13” which is different from claim 13 which recites “An immunochromatographic device for extracting a substance to be detected contained in a detection target in an analyte with nitrous acid”. It is suggested to amend the claims to make clear that the immunochromatographic device referred in claim 14 is the same as the immunochromatographic device in claim 13. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerami (US-6119701-A).
Regarding claim 1, Cerami teaches a pad used for an immunochromatographic device for extracting a substance to be detected contained in a detection target in an analyte with nitrous acid, comprising: 
an acid dianhydride having vapor pressure at 25°C of 5x10-2 Pa or less and solubility in water at 25°C of 0.1 mg/L or more.
Cerami teaches anhydrides incorporated into a filter (column 3 lines 36-43). Column 4 lines 28-41 list specific examples of anhydrides that may be used, one being bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride. 
It is understood that the filter of Cerami is a pad that comprises an acid dianhydride. 
While Cerami does not address the vapor pressure or solubility of bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, a prima facie case for anticipation has been established. Absent persuasive evidence that the bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride is different, the prior art is considered to have the same properties with respect to vapor pressure and solubility as that is claimed. MPEP § 2112.01 (I-IV). 
It is understood that the vapor pressure of a compound is dictated by temperature, and as bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride is listed as a possible acid dianhydride in claim 3, it is understood that it will have the same vapor pressure as claimed. Further, it is seen in the instant specification on page 29 in Table 1 that the vapor pressure of bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride at 25°C is 2.3x10-3 Pa and that it has a solubility of 3.4x103 at 25°C. 
Regarding claim 2, Cerami further teaches wherein the vapor pressure at 25°C of the acid dianhydride is 2x10-2 Pa or less, see claim 1 supra.
While Cerami does not address the vapor pressure or solubility of bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, a prima facie case for anticipation has been established. Absent persuasive evidence that the bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride is different, the prior art is considered to have the same properties with respect to vapor pressure and solubility as that is claimed. MPEP § 2112.01 (I-IV). 
Regarding claim 3, Cerami further teaches wherein the acid dianhydride is one or more kinds selected from the group consisting of bicyclo[2,2,2]oct-7- ene-2,3,5,6-tetracarboxylic dianhydride, see claim 1 supra.
Regarding claim 10, Cerami teaches a pad used for an immunochromatographic device for extracting a substance to be detected contained in a detection target in an analyte with nitrous acid, comprising: 
an acid anhydride having vapor pressure at 25°C of 5x10-2 Pa or less and solubility in water at 25°C of 0.1 mg/L or more, wherein the acid anhydride is one or more kinds selected from the group consisting of bicyclo[2,2,2]oct-7-ene-2,3,5,6-tetracarboxylic dianhydride. 
Cerami teaches anhydrides incorporated into a filter (column 3 lines 36-43). Column 4 lines 28-41 list specific examples of anhydrides that may be used, one being bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride. 
It is understood that the filter of Cerami is a pad that comprises an acid dianhydride.
While Cerami does not address the vapor pressure or solubility of bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, a prima facie case for anticipation has been established. Absent persuasive evidence that the bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride is different, the prior art is considered to have the same properties with respect to vapor pressure and solubility as that is claimed. MPEP § 2112.01 (I-IV). 
Further, it is seen in the instant specification on page 29 in Table 1 that the vapor pressure of bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride at 25°C is 2.3x10-3 Pa and that it has a solubility of 3.4x103 at 25°C. 
Regarding claim 11, Cerami teaches the pad according to claim 10. Cerami further teaches wherein the vapor pressure at 25°C of the acid anhydride is 2x10-2 Pa or less, see claim 10 supra.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 10-11 is/are alternatively rejected and claims 4-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US-2016/0370368-A1) in view of Win (US-2013/0233381-A1) and as evidenced by Nakayama (US-9995709-B2).
Regarding claim 1, if it is determined that Cerami does not teach a pad containing an acid dianhydride, Kato teaches a pad used for an immunochromatographic device for extracting a substance to be detected contained in a detection target in an analyte with nitrous acid, comprising: 
It is stated by [0065] that there is a reagent retaining part 3, where “When contained in the analyte dilution solution or the sample dropping part, the reagent has the property to migrate and develop from the organic acid-containing antigen extracting part (reagent retaining part (3)) to the labeling substance retaining part (4) and to the chromatography medium (1) and the absorption part (5) in order.” [0028] further states that the detection system has an organic acid contained as a reagent component and a nitrous acid is generated, with [0032] stating that a nitrous acid is generated through a reaction of an organic acid and a nitrite compound.
Kato teaches that the acid retained in the organic acid-containing antigen extracting part may be a polycarboxylic acid ([0099], [0100]). 
Kato is silent with regards to specific polycarboxylic acid, therefore, it would have been necessary and thus obvious to look to the prior art for conventional polycarboxylic acids. Win provides this conventional teaching showing that bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride, [0075], is known in the art. Therefore, it would have been obvious to one having ordinary skill in the art to have the polycarboxylic acid from Kato be bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride as taught by Win motivated by the expectation of successfully practicing the invention of Win.
As evidence, Nakayama teaches where a tetracarboxylic acid is used as a surface modification where the tetracarboxylic acid used may instead be an anhydride (Nakayama; abstract, [0054]). It is further understood that an anhydride or dianhydride is an organic acid that has had water removed, and that therefore when the dianhydride of Win is brought into contact with water, it will turn into an organic acid where an organic acid is used in the device of Kato. 
As such, modifying the organic acid of Kato such that it is bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride as taught by Win will yield the claimed invention, as the dianhydride of Win will turn into an organic acid when a biological sample is applied. 
While Win does not address the vapor pressure or solubility of bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, a prima facie case for obviousness has been established. Absent persuasive evidence that the bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride is different, the prior art is considered to have the same properties with respect to vapor pressure and solubility as that is claimed. MPEP § 2112.01 (I-IV). 
It is understood that the vapor pressure of a compound is dictated by temperature, and as bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride is listed as a possible acid dianhydride in claim 3, it is understood that it will have the same vapor pressure as claimed. Further, it is seen in the instant specification on page 29 in Table 1 that the vapor pressure of bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride at 25°C is 2.3x10-3 Pa and that it has a solubility of 3.4x103 at 25°C. 
Regarding claim 2, modified Kato further teaches wherein the vapor pressure at 25°C of the acid dianhydride is 2x10-2 Pa or less, see claim 1 supra.
Regarding claim 3, modified Kato further teaches wherein the acid dianhydride is one or more kinds selected from the group consisting of bicyclo[2,2,2]oct-7- ene-2,3,5,6-tetracarboxylic dianhydride, see claim 1 supra.
Regarding claim 4, modified Kato further teaches wherein a content of the acid dianhydride in the pad is 0.4 µmol to 8.4 µmol, per one pad.
[0101] of Kato provides an example where citric acid is preferably 0.1 to 4 µmol, or more preferably 0.1 to 3 µmol per test. The citric acid is understood to be the organic acid used. It is understood that the organic acid of Kato is now the bicyclo[2,2,2]oct-7- ene-2,3,5,6-tetracarboxylic dianhydride as taught by Win, and that the amount of dianhydride will be the same amount as that used for the organic acid. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum content of the bicyclo[2,2,2]oct-7- ene-2,3,5,6-tetracarboxylic dianhydride in the pad to a range of 0.4 µmol to 8.4 µmol which would allow for the reaction of the dianhydride with the nitrite compound (MPEP § 2144.05(II)). 
Regarding claim 5, modified Kato teaches an immunochromatographic device for extracting a substance to be detected contained in a detection target in an analyte with nitrous acid, comprising the pad according to claim 1, see claim 1 supra.
[0001] of Kato states that the invention is related to an immunochromatography kit, where a nitrous acid is produced. It is understood that the reagent retaining part 3 of Kato will be modified by Win such that instead of the organic acid, it will have bicyclo[2,2,2]oct-7- ene-2,3,5,6-tetracarboxylic dianhydride. 
Regarding claim 6, modified Kato teaches the immunochromatographic device for detecting a substance to be detected contained in a detection target in an analyte according to claim 5, comprising: -2-Atty. Dkt. No. 121849-0103 
a sample droplet receiving member (reagent dropping part 2) (Kato; [0134], Figure 1); 
	[0134] of Kato states that the sample dropping part may also be referred to as a sample pad or reagent retaining part. 
a labeling substance retaining member (labeling substance retaining part 4) having a labeling substance containing part; a chromatography medium member (chromatography medium 1) having a detection part (Kato; [0134], Figure 1); 
	[0146] of Kato states that the labeling substance retaining part 4 retains a labeling reagent as a conjugate of a reagent component with a labeling component. [0134] of Kato sates that the chromatography medium 1 has a detection part or determining part.  
an absorption member (absorption part 5) ([Kato; [0134], Figure 1); 
a nitrous acid compound; and 
	[0143] of Kato states that the sample dropping part 2 (sample droplet receiving member) may contain a nitrite that generates a nitrous acid upon reacting with the organic acid that is contained in the reagent retaining part 3. 
wherein the sample droplet receiving member (2), the labeling substance retaining member (4), the chromatography medium member (1) and the absorption member (5) are arranged in a manner that a sample develops in the members in this order,
	As seen in Figure 1 of Kato, the sample will travel from sample dropping part 2 to reagent retaining part 3 to labeling substance retaining part 4 to chromatography medium 1 and finally absorption part 5 (Kato; [0157]-[0161]). 
	It is understood that the reagent retaining part 3 of Kato has been modified by Win such that the organic acid is now bicyclo[2,2,2]oct-7- ene-2,3,5,6-tetracarboxylic dianhydride.  
the immunochromatographic device has a part containing the nitrous acid compound and a part containing the acid dianhydride at upstream positions from the detection part, and 
	The detection part is on the chromatography medium 1 of Kato (Kato; [0134]). [0143] of Kato states that the sample droplet part 2 contains a nitrite that will generate a nitrous acid upon reacting with the organic acid contained in reagent retaining part 3. It is understood that the reagent retaining part 3 will have the dianhydride of Win. Figure 2 of Kato shows components 2 and 3 upstream of 1. 
the part containing the acid dianhydride is composed of the pad used for the immunochromatographic device for extracting the substance to be detected contained in the detection target in the analyte with nitrous acid.
	It is understood that the reagent retaining part 3 of Kato has been modified to have the dianhydride of Win, where the reagent retaining part 3 of Kato is understood to be a pad. 
Regarding claim 7, modified Kato further teaches the immunochromatographic device according to claim 6, wherein the nitrous acid compound is a nitrite.
[0071] of Kato states that the nitrite compound may include an inorganic nitrite or an organic nitrite as long as it generates a nitrous acid through the reaction with the acid and does not cause adverse effects on a test in the test device system. 
Regarding claim 8, modified Kato further teaches an immunochromatographic kit, comprising: 
the immunochromatographic device according to claim 5, see claim 5 supra; and 
an analyte dilution solution for diluting and developing the analyte.
	Kato teaches an analyte dilution solution 6 for diluting the analyte (Kato; [0134]). [0157] of Kato further states that the analyte dilution solution is prepared by diluting a sample with analyte dilution solution which is then dropped onto sample dropping part 2. 
Regarding claim 10, Kato teaches a pad used for an immunochromatographic device for extracting a substance to be detected contained in a detection target in an analyte with nitrous acid, comprising: 
It is stated by [0065] that there is a reagent retaining part 3, where “When contained in the analyte dilution solution or the sample dropping part, the reagent has the property to migrate and develop from the organic acid-containing antigen extracting part (reagent retaining part (3)) to the labeling substance retaining part (4) and to the chromatography medium (1) and the absorption part (5) in order.” [0028] further states that the detection system has an organic acid contained as a reagent component and a nitrous acid is generated, with [0032] stating that a nitrous acid is generated through a reaction of an organic acid and a nitrite compound.
Kato teaches that the acid retained in the organic acid-containing antigen extracting part may be a polycarboxylic acid ([0099], [0100]). 
Kato is silent with regards to specific polycarboxylic acid, therefore, it would have been necessary and thus obvious to look to the prior art for conventional polycarboxylic acids. Win provides this conventional teaching showing that bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride, [0075], is known in the art. Therefore, it would have been obvious to one having ordinary skill in the art to have the polycarboxylic acid from Kato be bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride as taught by Win motivated by the expectation of successfully practicing the invention of Win.
As evidence, Nakayama teaches where a tetracarboxylic acid is used as a surface modification, where the tetracarboxylic acid used may instead be an anhydride (Nakayama; abstract, [0054]). It is further understood that an anhydride or dianhydride is an organic acid that has had water removed, and that therefore when the dianhydride of Win is brought into contact with water, it will turn into an organic acid where an organic acid is used in the device of Kato. 
As such, modifying the organic acid of Kato such that it is bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride as taught by Win will yield the claimed invention, as the dianhydride of Win will turn into an organic acid when a biological sample is applied. 
While Win does not address the vapor pressure or solubility of bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, a prima facie case for obviousness has been established. Absent persuasive evidence that the bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride is different, the prior art is considered to have the same properties with respect to vapor pressure and solubility as that is claimed. MPEP § 2112.01 (I-IV). 
Further, it is seen in the instant specification on page 29 in Table 1 that the vapor pressure of bicyclo (2,2,2) oct-7-ene-2,3,5,6-tetracarboxylic dianhydride at 25°C is 2.3x10-3 Pa and that it has a solubility of 3.4x103 at 25°C.
Regarding claim 11, modified Kato teaches the pad according to claim 10. Modified Kato further teaches wherein the vapor pressure at 25°C of the acid anhydride is 2x10-2 Pa or less, see claim 10 supra.
Regarding claim 12, modified Kato teaches the pad according to claim 10. Modified Kato further teaches wherein a content of the acid anhydride in the pad is 0.4 µmol to 8.4 µmol, per one pad.
[0101] of Kato provides an example where citric acid is preferably 0.1 to 4 µmol, or more preferably 0.1 to 3 µmol per test. The citric acid is understood to be the organic acid used. It is understood that the organic acid of Kato is now the bicyclo[2,2,2]oct-7- ene-2,3,5,6-tetracarboxylic dianhydride as taught by Win, and that the amount of dianhydride will be the same amount as that used for the organic acid. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum content of the bicyclo[2,2,2]oct-7- ene-2,3,5,6-tetracarboxylic dianhydride in the pad to a range of 0.4 µmol to 8.4 µmol which would allow for the reaction of the dianhydride with the nitrite compound (MPEP § 2144.05(II)). 
Regarding claim 13, modified Kato teaches an immunochromatographic device for extracting a substance to be detected contained in a detection target in an analyte with nitrous acid, comprising the pad according to claim 10.
[0001] of Kato states that the invention is related to an immunochromatography kit, where a nitrous acid is produced. It is understood that the reagent retaining part 3 of Kato will be modified by Win such that instead of the organic acid, it will have bicyclo[2,2,2]oct-7- ene-2,3,5,6-tetracarboxylic dianhydride. 
Regarding claim 14, modified Kato further teaches the immunochromatographic device for detecting a substance to be detected contained in a detection target in an analyte according to claim 13, comprising: 
a sample droplet receiving member (reagent dropping part 2) (Kato; [0134], Figure 1); 
	[0134] of Kato states that the sample dropping part may also be referred to as a sample pad or reagent retaining part. 
a labeling substance retaining member (labeling substance retaining part 4) having a labeling substance containing part; a chromatography medium member (chromatography medium 1) having a detection part (Kato; [0134], Figure 1); 
	[0146] of Kato states that the labeling substance retaining part 4 retains a labeling reagent as a conjugate of a reagent component with a labeling component. [0134] of Kato sates that the chromatography medium 1 has a detection part or determining part.  
an absorption member (absorption part 5) ([Kato; [0134], Figure 1); 
a nitrous acid compound; and 
	[0143] of Kato states that the sample dropping part 2 (sample droplet receiving member) may contain a nitrite that generates a nitrous acid upon reacting with the organic acid that is contained in the reagent retaining part 3. 
wherein the sample droplet receiving member (2), the labeling substance retaining member (4), the chromatography medium member (1) and the absorption member (5) are arranged in a manner that a sample develops in the members in this order,
	As seen in Figure 1 of Kato, the sample will travel from sample dropping part 2 to reagent retaining part 3 to labeling substance retaining part 4 to chromatography medium 1 and finally absorption part 5 (Kato; [0157]-[0161]). 
	It is understood that the reagent retaining part 3 of Kato has been modified by Win such that the organic acid is now bicyclo[2,2,2]oct-7- ene-2,3,5,6-tetracarboxylic dianhydride.  
the immunochromatographic device has a part containing the nitrous acid compound and a part containing the acid dianhydride at upstream positions from the detection part, and 
	The detection part is on the chromatography medium 1 of Kato (Kato; [0134]). 0143] of Kato states that the sample droplet part 2 contains a nitrite that will generate a nitrous acid upon reacting with the organic acid contained in reagent retaining part 3. It is understood that the reagent retaining part 3 will have the dianhydride of Win. Figure 2 of Kato shows components 2 and 3 upstream of 1. 
the part containing the acid dianhydride is composed of the pad used for the immunochromatographic device for extracting the substance to be detected contained in the detection target in the analyte with nitrous acid.
	It is understood that the reagent retaining part 3 of Kato has been modified to have the dianhydride of Win, where the reagent retaining part 3 of Kato is understood to be a pad. 
Regarding claim 15, modified Kato teaches the immunochromatographic device according to claim 14. Modified Kato further teaches wherein the nitrous acid compound is a nitrite.
[0071] of Kato states that the nitrite compound may include an inorganic nitrite or an organic nitrite as long as it generates a nitrous acid through the reaction with the acid and does not cause adverse effects on a test in the test device system. 
Regarding claim 16, modified Kato further teaches an immunochromatographic kit, comprising: 
the immunochromatographic device according to claim 13, see claim 13 supra; and 
an analyte dilution solution for diluting and developing the analyte.
Kato teaches an analyte dilution solution 6 for diluting the analyte (Kato; [0134]). [0157] of Kato further states that the analyte dilution solution is prepared by diluting a sample with analyte dilution solution which is then dropped onto sample dropping part 2.

Response to Arguments
Applicant’s arguments, see page 7, filed 04/07/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cerami (US-6119701-A), and alternatively in view of Kato (US-2016/0370368-A1) and Win (US-2013/0233381-A1) and as evidenced by Nakayama (US-9995709-B2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796